DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action responds to the remarks and argument filed by applicant on August 02, 2021 in response to the Office Action mailed on April 02, 2021.

Status of the Claims
Claims 1-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tumminaro (US 2007/0255662), in view of Mollett et al. (US 7,769,638, hereinafter Mollett).
claims 1, 9 and 17 Tumminaro discloses a computing device comprising:
a processor (paragraph [0174]); 
a memory (paragraph [0174]) storing instructions, which when executed, cause the processor to perform operations comprising: 
receiving identity information for a user account of a communication service (paragraph [0206] discloses identifying using phone number); 
creating a token corresponding to the identity information of the user account of the communication service (paragraph [0206]); 
causing the created token to be transmitted back to a computing device associated with the user account of the communication service (paragraph [0211]); 
verifying, with a payment provider service, that a received token received by the payment provider service during an authentication for a user account of the payment provider service matches the created token (paragraphs [0021]-[0022] and also [0023]); and
in response to verifying that the received token matches the created token, linking the user account of the payment provider service with the user account of the communication service (paragraphs  [0021] and [0023]).
Tumminaro discloses all of the limitations above but does not explicitly disclose the feature of subsequent payment transactions involving the user account of the communication service to be completed using the user account of the payment provider service without authenticating the user account of the payment provider service to the payment provider service.
However, Mollett teaches the feature of subsequent payment transactions involving the user account of the communication service to be completed without authenticating (abstract and also paragraph [0040]).

With respect to claims 2, 10 and 18 Tumminaro further discloses the feature, wherein the identity information for the user account is a username (paragraphs [0340]).
With respect to claims 3, 11 and 19 Tumminaro further discloses the feature, wherein the operations of receiving, creating, causing, verifying, and linking are performed in response to a payment sent to the user account of the communication service (paragraphs [0021]-[0022]).
With respect to claims 4 and 12 Tumminaro discloses the feature, wherein the operations further comprise receiving the token received by the payment provider service (paragraph [0206]). 
With respect to claims 5 and 13 Tumminaro discloses the feature, wherein the operations further comprise receiving a username of the user account of the payment provider service, and wherein the operations of linking the user account of the payment provider service with the user account of the communication service comprises associating the username of the user account of the payment provider service and a username of the user account of the communication service (paragraphs [0021]-[0022]).
With respect to claims 6, 14 and 20 Mollett further teaches the feature, wherein the operations of causing the subsequent payment transaction involving the user account of the communication service to be completed using the user account of the payment provider service without authenticating the user account of the payment provider service to the payment provider 
With respect to claims 7 and 15 Tumminaro further discloses the feature,wherein the communication service provides an instant messaging service (paragraphs [0040]).
With respect to claims 8 and 16 Mollett further teaches the feature, wherein the subsequent payment transaction is initiated (paragraphs [0040]).

Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are not persuasive.
With respect to the feature of “token” applicant argues that, 
“The present application recites, inter-alia, a method of linking the accounts of a communication service and a payment provider using a token. In some examples, a token corresponding to the identity of the user account is created at a linking service and sent back to the computing device of the user. The computing device of the user provides the token to the payment provider service during login of the user to the payment provider. The payment provider then sends the token back to the computing device of the linking service. If the token matches the previously created token, the accounts are linked by the linking service. This allows subsequent payment transactions to be completed using the user account of the payment provider service without authenticating to the payment provider service.
The cited portions of the references do not appear to disclose or suggest many of the elements of the claims. For example,

creating a token corresponding to the identity information of the user account of the communication service;
Then applicant further argues,
“The Examiner does not specify which of the telephone number, PIN, barcode, or password is supposedly the token. None of these appear to be creation of a token that correspond to previously received identity information.
Furthermore, as the cited portions do not appear to disclose or suggest a token being created, the cited portions of the references therefore also do not appear to disclose:
e causing the created token to be transmitted back to a computing device associated with the user account of the communication service;”

Examiner notes that, paragraph [0055], [0057] and [0060] of applicant’s specification describe “one-time-session token” stating for example in [0055], “The purpose of the linking server 146 is to link together the authorization of the user in the VoIP system with the authorization of the user with the payment provider. This only needs to be performed the first time that a user receives money. Upon receiving the VoIP identity of User B 118 from the VoIP authorization DB 114 in step S512, the linking server 146 generates a one-time session token, which has a short lifespan. The token is passed back to the VoIP authorization DB 114, which returns it to the client 130 as part of the confirmation of correctly entering authentication details in step S510. This token is used to link the VoIP and payment provider authorizations, as described in more detail hereinafter.”,


Examiner notes that, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Examiner also notes that, the term “token” was given broadest reasonable interpretation. 

With respect to applicant’s argument regarding the Mollett reference examiner notes that the abstract and also paragraph [0040] discloses the feature. For example abstract of Mollett reference states that, 

verification system receives information relating to the individual’s age via an electronic
scanning of a driver’s license or other identification card, or by other methods, and uses the
birth date information to calculate the customer’s current age. A record of the authorization
can be stored: and can subsequently be retrieved to verify that an authorization determination
for the online encounter was carried out.”
Examiner notes no other remarks or arguments. Accordingly the rejection remains as is.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687